 



Exhibit 10.38
TOLLGRADE COMMUNICATIONS, INC.
2006 LONG-TERM INCENTIVE COMPENSATION PLAN
NON-EMPLOYEE DIRECTOR
RESTRICTED SHARES AGREEMENT
     This Non-Employee Director Restricted Shares Agreement effective as of
_________, 20___ (the “Effective Date”), is by and between Tollgrade
Communications, Inc., a Pennsylvania corporation (the “Company”), and _________
(“Participant”).
     WHEREAS, the Company desires to issue, and the Participant desires to
receive, a grant of restricted shares of the common stock of the Company,
pursuant to the terms described herein.
     NOW, THEREFORE, in consideration of the terms and conditions contained
herein and intending to be legally bound hereby, the parties agree as follows:
1.      Definitions. Whenever used in this Agreement, the following words and
phrases when capitalized shall have the meanings ascribed below. To the extent
not defined herein, capitalized terms shall have the meanings set forth in the
Plan.

  (a)   “Agreement” means this Non-Employee Director Restricted Shares Agreement
between the Participant and the Company.

  (b)   “Change in Control” shall have the meaning set forth in Section 2.7 of
the Plan.

  (c)   “Committee” shall have the meaning set forth in Section 2.9 of the Plan.

  (d)   “Disability” shall mean a disability within the meaning of Section
422(c)(6) of the Internal Revenue Code of 1986, as amended from time to time.

  (e)   “Grant Date” means the date the Restricted Shares were granted, as set
forth in Section 2 hereof.

  (f)   “Plan” means the Company’s 2006 Long-Term Incentive Compensation Plan,
as amended.

  (g)   “Restricted Shares” shall mean those shares of the Company’s common
stock, par value $.20, issued pursuant to the restrictions set forth in this
Agreement.

2.      Issuance of Restricted Shares. Effective as of ___, 20___ (the “Grant
Date”), the Company awards to the Participant the right to receive, after and to
the extent the restrictions lapse or are earned, _________ (___) Restricted
Shares in accordance with this Agreement and as a Restricted Stock Award subject
to the terms and conditions of the Plan, which are incorporated herein.
Participant hereby accepts the Restricted Shares and agrees with respect thereto
to the terms and conditions set forth in this Agreement and the Plan.
3.      Vesting and Forfeiture. The Restricted Shares shall become vested and
the restrictions thereon shall terminate or lapse twelve (12) months from the
Date of Grant regardless of whether the Participant is then serving as a
Director of the Company; provided that, if the Participant ceases to be a
Director of the Company by reason of removal for cause prior to the date such
shares become fully vested hereunder, then all unvested Restricted Shares shall
be forfeited by the Participant to the Company without payment of consideration
by the Company, and neither Participant nor any of his or her successors, heirs,
assigns or personal representatives shall have any right, title or interest in
or to such Restricted Shares or the certificates evidencing them. All of the
Restricted Shares shall vest in the event of a Change of Control of the Company
or upon the death, Disability or Retirement of the Participant, as provided in
the Plan.

1



--------------------------------------------------------------------------------



 



4.      Delivery of Vested Restricted Shares. Upon vesting and the satisfaction
of any tax withholding liability by the Participant, one or more stock
certificates representing the vested Restricted Shares shall be delivered to
Participant in accordance with this Agreement. The Participant shall notify the
Company if he or she would prefer that the shares be provided in uncertificated
form.
5.      Representations of Participant. Participant represents and warrants to
the Company as follows:
     (a) Participant has received a copy of the Plan and has read and become
familiar with the terms and conditions of the Plan and agrees to be bound, and
to abide, by the Plan.
     (b) Participant has reviewed this Agreement, and fully understands all of
the terms and conditions of this Agreement and the Plan.
     (c) Participant hereby accepts the Restricted Shares granted by this
Agreement subject to all of the terms and conditions of this Agreement and the
Plan.
6.      Restrictions on Transfer. The unvested Restricted Shares may not be
sold, transferred, pledged, assigned or hypothecated until such shares become
vested, as specified in Section 3 above. Any transfer in violation of this
Section 6 shall be void and without any force or effect and shall constitute a
breach of the terms and conditions of this Agreement and the Plan. Until such
time that the Restricted Shares vest and are delivered to Participant, they
shall be held by the Company, through its transfer agent.
8.      Dividend and Voting Rights. Subject to this Agreement, Participant shall
have all of the rights of a shareholder with respect to the Restricted Shares,
including unvested Restricted Shares while they are held by the Company,
including the right to vote the Restricted Shares and to receive any and all
dividends and other distributions made with respect to the Restricted Shares.
Upon any forfeiture of any unvested Restricted Shares, Participant shall have no
further rights with respect to those Restricted Shares, but the forfeiture of
Restricted Shares shall not invalidate any votes or consents made or executed by
Participant with respect to those Restricted Shares before their forfeiture or
create any obligation to repay any cash dividend or other cash distribution
received with respect to those Restricted Shares before their forfeiture.
9.      Capital Adjustments and Distributions. The number of the Restricted
Shares shall be adjusted in accordance with Section 4.4 of the Plan. Any new,
substituted, or additional securities or other property (including any money
paid other than as a regular cash dividend) that is, by reason of any stock
dividend, stock split, recapitalization, or other change in the outstanding
Common Stock, distributed on or with respect to, or exchanged for, any unvested
Restricted Shares shall immediately be subject to the Restrictions, all to the
same extent as those unvested Restricted Shares on or with respect to which such
distribution or exchange was made.
10.      Legend. If the Company so determines, any share certificate(s)
representing the unvested Restricted Shares may be endorsed with the following
legend, in addition to any legend required under applicable securities laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE AND TO
CERTAIN RESTRICTIONS ON RESALE AND TRANSFER. NONE OF THE SHARES MAY BE
TRANSFERRED EXCEPT AS SET FORTH IN THAT CERTAIN RESTRICTED SHARES AGREEMENT
BETWEEN THE COMPANY AND THE ORIGINAL PARTICIPANT OF THESE SHARES, A COPY OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.
10.      Withholding of Tax. To the extent the receipt of the Restricted Shares
or the vesting of any such shares results in compensation or wages to
Participant for federal, state or local tax purposes, Participant shall deliver
to the Company at the time of such receipt or vesting, as the case may be, such
amount of money as the Company may require to meet all obligations under
applicable tax laws or regulations, and if Participant fails to do so, the
Company is authorized to withhold or cause to be withheld from any cash or stock
remuneration then or thereafter payable to Participant any tax required to be
withheld by reason of such resulting compensation income or wages.
11.      Indemnification. The Participant indemnifies and holds harmless the
Company from and against any and all loss, damages, liability or expense,
including costs and reasonable attorneys’ fees, to which the Company may be

2



--------------------------------------------------------------------------------



 



put or may incur by reason of or in connection with any misrepresentation made
by the Participant, any breach of the Participant’s warranties, or the
Participant’s failure to fulfill any of his or her covenants or agreements set
forth herein.
12.      Effectiveness and Term. This Agreement is effective upon the Effective
Date, and it shall continue in effect until (i) the vesting and the satisfaction
of all of the corresponding tax withholding liability regarding all of the
Restricted Shares or (ii) the Restricted Shares are forfeited such that all of
the Restricted Shares are transferred to the Company and/or its assignee(s),
unless sooner terminated by the Parties.
14.      Interpretation of Plan and Agreement. This Agreement is a Restricted
Stock Award Agreement referred to in Section 8.2 of the Plan. If there is any
conflict between the Plan and this Agreement, the provisions of the Plan shall
control. However, there may be provisions in this Agreement not contained in the
Plan, which provisions shall nonetheless be effective. In addition, to the
extent that provisions of the Plan are expressly modified for purposes of this
Agreement pursuant to authorization in the Plan, the provisions of this
Agreement shall control. Any dispute or disagreement which shall arise under or
in any way relate to the construction or interpretation of the Plan or this
Agreement shall be resolved by the Committee, and the decision of the Committee
shall be final, binding and conclusive for all purposes.
15.      Effect of Agreement on Rights of Company and Participant. This
Agreement does not confer any rights on the Participant to continue as a
Director of the Company or interfere in any way with the rights of the
shareholders of the Company or the Board to elect and remove Directors.
16.      Binding Effect. This Agreement shall be binding upon the successors and
assigns of the Company and upon the legal representatives, heirs and legatees of
the Participant.
17.      Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings, oral
or written, between the parties with respect to the subject matter of this
Agreement.
18.      Amendment. This Agreement may be amended only a written instrument
signed by the Company and the Participant.
19.      Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania.
IN WITNESS WHEREOF, the Company and the Participant have each executed and
delivered this Agreement as of the Effective Date.

                    TOLLGRADE COMMUNICATIONS, INC.    
 
       
By:
       
 
       
Title:
       
 
       
 
       
 
        PARTICIPANT    
 
       
Signature:
       
 
       
Print Name:
       
 
       

3